DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,524,317 issued to Nagahama et al. 
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  

The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body (i.e., applicant’s textile component) is cut into a desired size (col. 10, lines 8-13).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Thus, Nagahama clearly anticipates the invention of claims 1-3.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 7, 2021